Alessandroni, J.,
Judgment was obtained against Hyman Lempert, upon which execution was issued. The sheriff levied against certain property, and the defendant’s wife, Bertha Lempert, filed a property claim. The sheriff’s rule for interpleader was made absolute and Bertha Lempert filed a petition for leave to file her own bond. The petition avers that Bertha Lempert is in possession of the property levied upon and derived title to it by purchase from her own funds and that she did not derive title to those goods through her husband, Hyman Lempert, nor has he any interest therein. No answer was filed to the petition, and it appearing clearly from the pleadings that the petitioner was in possession of the goods which had been purchased with her own funds, she is entitled, by virtue of the Act of May 26, 1897, P. L. 95, to file her own bond: Blumenthal v. Rosenblatt, 5 D. & C. 763; Hochman v. Carroll, 19 Dist. R. 243.
And now, to wit, Dec. 24, 1930, claimant’s rule for’leave to file her own bond is made absolute.